       Case 2:20-cv-01573-DMC Document 20 Filed 10/21/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIE L BROOKS, II,                              No. 2:20-CV-1573-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    PATRICK COVELLO, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil action. Pending before the

18   Court is Plaintiff’s motion, ECF No. 18, to proceed in forma pauperis.

19                  This action was commenced with a petition for writ of habeas corpus filed in the

20   United States District Court for the Northern District of California. See ECF No. 1. The matter

21   was transferred to this Court on July 31, 2019. See ECF No. 10. In the transfer order, Magistrate

22   Judge Westmore observed that the action concerned the conditions of Plaintiff’s confinement at

23   Mule Creek State Prison. See id. Following transfer of the case, Plaintiff filed a civil rights

24   complaint pursuant to 42 U.S.C. § 1983 on October 2, 2020. See ECF No. 17. This pleading

25   supersedes the initial pleading filed in the Northern District and is now the operative pleading.

26   The Clerk of the Court will be directed to designate this action as a prisoner civil rights case and

27   to update the docket to reflect the individuals named as defendants in Plaintiff’s October 2, 2020,

28   complaint.
                                                        1
       Case 2:20-cv-01573-DMC Document 20 Filed 10/21/20 Page 2 of 3


 1                   Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

 2   § 1915(a). The request to proceed in forma pauperis will, therefore, be granted.

 3
             To:     The California Department of Corrections and Rehabilitation
 4                   1515 S Street, Sacramento, California 95814:
 5

 6                   Plaintiff is obligated to pay the full statutory filing fee of $350.00 for this action.

 7   In addition to any initial partial filing fee required to be assessed, Plaintiff will be obligated to

 8   make monthly payments in the amount of twenty percent of the preceding month’s income

 9   credited to Plaintiff’s inmate trust account. The agency referenced above is required to send to

10   the Clerk of the Court the initial partial filing fee and thereafter payments from Plaintiff’s inmate

11   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee of

12   $350.00 is paid in full. See 28 U.S.C. § 1915(b)(2).

13                   Accordingly, IT IS HEREBY ORDERED that:

14                   1.      The Clerk of the Court is directed to designate this action as a prisoner civil

15   rights case and to update the docket to add Ralph Diaz and Clark Kelso as defendants;

16                   2.      Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 18) is

17   granted;

18                   3.      Plaintiff is required to pay the full statutory filing fee of $350.00 for this

19   action pursuant to 28 U.S.C. §§ 1914(a) and 1915(b)(1);

20                   4.      The director of the agency referenced above, or a designee, shall collect
21   from Plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions

22   of 28 U.S.C. § 1915(b)(1) and shall forward the amount to the Clerk of the Court, such payment

23   to be clearly identified by the name and number assigned to this action;

24                   5.      Thereafter, the director of the agency referenced above, or a designee, shall

25   collect from Plaintiff's inmate trust account the balance of the filing fee by collecting monthly

26   payments from Plaintiff's inmate trust account in an amount equal to twenty percent (20%) of the
27   preceding month's income credited to Plaintiff’s inmate trust account and forwarding payments to

28   the Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28
                                                          2
       Case 2:20-cv-01573-DMC Document 20 Filed 10/21/20 Page 3 of 3


 1   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full, such

 2   payments to be clearly identified by the name and number assigned to this action;

 3                  6.      The Clerk of the Court is directed to serve a copy of this order and a copy

 4   of Plaintiff's signed in forma pauperis affidavit to the address shown above; and

 5                  7.      The Clerk of the Court is further directed to serve a copy of this order on

 6   the Financial Department of the Court.

 7

 8   Dated: October 20, 2020
                                                            ____________________________________
 9                                                          DENNIS M. COTA
10                                                          UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
